Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Election/Restriction
Claims 5-12 and 18-25 remain withdrawn from consideration as being directed to a non-elected invention.
Applicant’s request for rejoinder is noted;  However, applicant should carefully consider the content of each of the claims directed to methods of making the composition because a large number of the process limitations have already been presented in amended claims 1 and 4.  Applicant should further inspect the withdrawn claims carefully for compliance with the second paragraph of 35 USC 112.  As an example, withdrawn claim 5 includes nearly duplicative language to claim 1.  Simply providing the ratio of slurry of the hydrothermally treated molecular sieve presented in step “ii)” would  apparently be the only difference not already set forth in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 21 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The amendment to claim 1 recites “wherein the molecular sieve is produced using a method comprising hydrothermally treating a phosphorus-containing starting material.  This recitation fails to provide antecedent basis for the remainder of the claim language “the molecular sieve slurry” and “the phosphorus-containing molecular sieve starting material”.  
Claim 3 recites “the molecular sieve”, but fails to indidcate if this language limits the product molecular sieve or the reactant molecular sieve, or the intermediate hydrothermally treated molecular sieve.
Claim 4 is rendered considerably redundant by the amendment to claim 1.  It would appear that the entirety of the claim could be deleted, retaining only step “ii” to limit claim 1.
Claim Rejections - 35 USC § 103

The rejection of claims 1-4 and 21 under 35 U.S.C. 103 as being unpatentable over US 8,334,231 to Mao et al. in view of US 5,308,472 to Dai et al. has been obviated by the amendment filed April 18, 2022.

The rejection of claims 1-4 and 21 under 35 U.S.C. 103 as being unpatentable over CN 101759198 A to Liu et al. in view of US 5,308,472 to Dai et al.  has been obviated by the amendment filed April 18, 2022.
 
The amended claims reference a precise method for acid treatment of the hydrothermally treated phosphorus containing zeolite Y That is not specified by the reference disclosure.  Taken in combination with the examples in the specification demonstrating wide product differences occurring when the acid treatment is modified supports the position that the specifics of the acid treatment are critical to obtaining a product having the herein claimed characteristics.

Response to Arguments
Applicant’s arguments filed April 22 have been considered, but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732